EXHIBIT 1 JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of June 16, 2010, by and among the parties hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the common stock, par value $0.001 per share (the “Common Stock”) of Hana Biosciences, Inc. and any amendment thereafter signed by each of the undersigned shall be (unless otherwise determined by the undersigned) filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated:June 16, 2010 WARBURG PINCUS PRIVATE EQUITY X, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS X PARTNERS, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS X, L.P. By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS X LLC By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS PARTNERS, LLC By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS& CO. By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:June 16, 2010 WARBURG PINCUS LLC By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Managing Director Dated:June 16, 2010 CHARLES R. KAYE By: /s/ Scott A. Arenare Scott A. Arenare, Attorney-in-fact* Dated:June 16, 2010 JOSEPH P. LANDY By: /s/ Scott A. Arenare Scott A. Arenare, Attorney-in-fact** * Power of Attorney given by Mr. Kaye was previously filed with the SEC on March 2, 2006, as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc. **Power of Attorney given by Mr. Landy was previously filed with the SEC on March 2, 2006, as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc. - 2 -
